DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 07/26/2021.  Claim 5 has been amended. No claim has been cancelled. Claims 9-13 have been newly added. Claims 1-13 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 07/26/2021 has been fully considered but it is not persuasive.
Applicant submits “As is clearly shown in FIG. 35 Lin’s curvy cover glass 26 has an upper convex surface and a lower concave surface, and the bonding layer 2 (the alleged adhesive layer) is provided on the lower concave surface of the cover glass 26, NOT on the convex surface thereof. That is, Lin’s bonding layer 2 (the alleged adhesive layer) joins the second flexible substrate 24b (the alleged film sensor) and the cover glass 26 (the alleged cover member) such that the main surface of the second flexible substrate 24b (the alleged main body) is attached to the concave surface of the cover glass 26 (the alleged cover member), contrary to the claimed invention in which the adhesive layer joins the film sensor and the cover member such that the main surface of the main body is attached to the convex surface of the cover member.” (Remarks, page 8, the first paragraph)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2013/0168336, hereinafter “Kim”) in view of Lin et al. (US. Pub. No. 2012/0249465, hereinafter “Lin”), further in view of Harima et al. (US. Pub. No. 2010/0056972, hereinafter “Harima”).
As to claim 1,    (Previously Presented) Kim discloses an input device [abstract, tactile sensor unit] comprising:
a film sensor [figure 9, tactile sensor unit “100”] including: 
a support substrate having a main body in a film shape [figure 10, support substrate “200”], and an extending portion [figure 9, extending portion where signal lines are disposed extending from the end of main body] extending from an end of the main body; 
a plurality of electrode portions [figure 9, a plurality of electrode portions on the sensor layers] provided on a main surface of the main body;
and
a plurality of lead patterns [figure 9, a plurality of lead patterns “112” and “122”] each electrically connected to one of the plurality of electrodes, the plurality of lead patterns extending from within the main body to the extending portion [figure 9, each signal wire is 
Kim does not disclose a cover member having a convex surface; and
an adhesive layer joining the film sensor and the cover member such that the main surface of the main body is attached to the convex surface of the cover member, the adhesive layer including a central adhesive region disposed on a central portion of the convex surface, and
an end adhesive region disposed on the convex surface in a vicinity of an end of the cover member on a side of the extending portion, wherein adhesiveness of the adhesive layer in the end adhesive region is lower than adhesiveness of the adhesive layer in the central adhesive region.
	Lin teaches an input device [figures 24-26, “20a-c”, figure 35, “30e”] comprising a cover member having a convex surface [figures 24-26, the cover member “26” having a convex surface, figure 35, curvy cover glass “26” having a convex surface]; and
	an adhesive layer [figures 24-26, bonding layer “2” joining a touch-sensing layer “22” and the convex surface of the cover member “26”, figure 35, bonding layer “2” joining a touch-sensing layer “22” and cover member “26”] joining a film sensor and the cover member such that the main surface of the main body is attached to the convex surface of the cover member, the adhesive layer including a central adhesive region disposed on a central portion of the convex surface, and an end adhesive region disposed on the convex surface in a vicinity of an end of the cover member on a side of the extending portion [figures 24-26, central bonding region and peripheral bonding region, figure 35, central bonding region and peripheral bonding region].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the input device of Kim to include a cover member having a convex surface; and an adhesive layer joining a film sensor and the cover 
	Kim, as modified by Lin, does not disclose wherein adhesiveness of the adhesive layer in the end adhesive region is lower than adhesiveness of the adhesive layer in the central adhesive region.
	Harima teaches an adhesiveness of an adhesive layer in an end adhesive region is lower than adhesiveness of the adhesive layer in the central adhesive region [figure 1, paragraph 70, the thickness of the adhesive patch in the central part is greater than the thickness of the adhesive patch in the peripheral part].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the input device of Kim to have an adhesiveness of an adhesive layer in an end adhesive region lower than adhesiveness of the adhesive layer in the central adhesive region, as taught by Harima, in order to reduce the frequency of rubbing of the edge of the adhesive patch part and impart necessary adhesiveness to the adhesive layer in the central part (Harima, paragraph 70).
As to claim 2,    (Previously Presented) Kim, as modified by Lin and Harima, discloses the input device according to Claim 1, wherein an adhesive area of the adhesive layer per unit area in the end adhesive region is smaller than an adhesive area of the adhesive layer per unit 
As to claim 3,    (Previously Presented) Kim, as modified by Lin and Harima, discloses the input device according to Claim 1, wherein the main body further includes a connection region in which the plurality of lead patterns are connected to the plurality of electrode portions, wherein in the connection region, the closer to the end of the main body, the greater a distance from the convex surface [Kim, figures 7 and 9, in the connection region in which the plurality of lead patterns “112” are connected to the electrode portions, the closer to the end of the main body, the greater a distance from convex surface].
As to claim 4,    (Previously Presented) Kim, as modified by Lin and Harima, discloses the  input device according to Claim 1, wherein in the end adhesive region, the adhesive layer has an adhesiveness decreasing region in which the adhesiveness decreases as a distance between the main surface of the main body of the film sensor and the convex surface of the cover member increases [Harima, figure 1, paragraph 70, the thickness of the adhesive patch in the central part is greater than the thickness of the adhesive patch in the peripheral part]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 6,    (Previously Presented) Kim, as modified by Lin and Harima, discloses the  input device according to Claim 4, wherein the adhesiveness is decreased by reducing an contact area in which the adhesive layer is in contact with both of the film sensor and the convex surface when viewed in a direction normal to the convex surface [Harima, figure 2, the thickness of the adhesive patch in the central part is greater than the thickness of the adhesive patch in the 
As to claim 7,    (Previously Presented) Kim, as modified by Lin and Harima, discloses the input device according to Claim 4, wherein in the adhesiveness decreasing region, an edge of the adhesive layer has a non-linear or curved shape when viewed in a direction normal to 
As to claim 8,   (Previously Presented) Kim, as modified by Lin and Harima, discloses the input device according to Claim 1, wherein the adhesive layer entirely covers an electrode region in which the plurality of electrode portions are provided [Lin, figure 25, bonding layer “2” entirely covers the electrode region “22”]. In addition, the same rationale is used as in rejection for claim 1.

Allowable Subject Matter
Claims 5 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claim 5. The allowable subject matter of claim 5 is rewritten into independent claim 5. The dependent claims 9-13 are allowed for at least the same reason indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622